IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 96-40028
                           Summary Calendar


UNITED STATES OF AMERICA


                                          Plaintiff-Appellee,


versus

SHANNON CARROLL,

                                          Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 6:95-CR-23
                        - - - - - - - - - -
                            July 5, 1996
Before DAVIS, BARKSDALE and DeMOSS, Circuit Judges.

PER CURIAM:*

     Shannon Carroll appeals his sentence following a guilty plea

for possession with intent to distribute cocaine.   Carroll argues

that the district clearly erred in making the factual

determinations that he possessed firearms during the commission

of the offense and that he exercised a leadership role in the

offense.




     *
      Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
                           No. 96-40028
                               - 2 -

     Several firearms were found in Carroll’s residence which was

also where Carroll stored cocaine and where he received telephone

calls regarding drug transactions.    This is a sufficient nexus to

allow the firearm adjustment.     United States v. Mergerson, 4 F.2d
337, 350 (5th Cir. 1993), cert. denied 114 S. Ct. 1310 (1994).

Carroll employed at least one other person, and more likely two

people, during his course of conduct.     All Carroll’s relevant

conduct, and not just the transaction at issue, was pertinent to

this leadership adjustment.     See U.S.S.G. § 3B1.1, intro.

comment.   The district court did not clearly err in its

sentencing findings.

     AFFIRMED.